Exhibit Unassociated Document ROSS MILLER Secretary of State (775) 684 Website: www.nvsos.gov 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4299 Articles of Merger (PURSUANT TO NRS 92A.200) PAGE 1 Articles of Merger (Pursuant to NRS Chapter 92A - excluding 92A.200(4b)) 1) Name and jurisdiction of organization of each constituent entity (NRS 92A.200). If there are more than four merging entities, check boxo and attach an 81/2" x 11'' blank sheet containing the required information for each additional entity. Alamo Energy Corp. Name of merging entity Nevada Corporation Jurisdiction Entity type* Name of Merging entity Jurisdiction Entity type* Name of merging entity Jurisdiction Entity type* Name of merging entity Jurisdiction Entity type* and, Green Irons Holdings Corp. (to be renamed Alamo Energy Corp.) Name of surviving entity Nevada Corporation Jurisdiction Entity type* *Corporation, non-profit corporation, limited partnership, limited-liability company or business trust. Filing Fee: $350.00 This form must be accompanied by appropriate fees. Nevada Secretary of State 92A Merger Page 1 Revised: 3-26-09 1 ROSS MILLER Secretary of State (775) 684 Website: www.nvsos.gov 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4299 Articles of Merger (PURSUANT TO NRS 92A.200) PAGE
